 Case 1:20-cv-00811-LPS Document 15 Filed 09/08/20 Page 1 of 1 PageID #: 364




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 UNITED STATES OF AMERICA,                     )
                                               )
           Plaintiff,                          )
                                               )
                   v.                          )     C.A. No. 20-811-LPS
                                               )
 ALTABA, INC. (F.K.A. YAHOO! Inc.)             )
                                               )
           Defendant.                          )

           VERIZON COMMUNICATIONS INC. AND OATH HOLDINGS INC.’S
             RESPONSE TO ALTABA INC.’S MOTION TO EXTEND TIME

       Third parties Verizon Communications Inc. and Oath Holdings Inc. do not oppose Altaba

Inc.’s Motion to Extend Time (D.I. 14) such that the deadline for Altaba to respond to Verizon’s

Motion to Intervene is the date that is five business days after the Court resolves the Resolution

Motion.



                                            POTTER ANDERSON & CORROON LLP

 OF COUNSEL                                 By: /s/ Michael A. Pittenger
                                                Michael A. Pittenger (#3212)
 William Savitt                                 Berton W. Ashman, Jr. (#4681)
 Adam M. Gogolak                                Alan R. Silverstein (#5066)
 WACHTELL, LIPTON, ROSEN &                      David A. Seal (#5992)
 KATZ                                           Hercules Plaza, 6th Floor
 51 W. 52nd Street                              1313 North Market Street
 New York, NY 10019                             Wilmington, DE 19801
 (212) 403-1000                                 (302) 984-6000
                                                mpittenger@potteranderson.com
 Dated: September 8, 2020                       bashman@potteranderson.com
 6862443                                        asilverstein@potteranderson.com
                                                dseal@potteranderson.com

                                            Attorneys for Third Party Intervenors Verizon
                                            Communications Inc. and Oath Holdings Inc.
